Title: [To Thomas Jefferson from George Muter, 17 March 1781]
From: Muter, George
To: Jefferson, Thomas


[Richmond, 17 Mch. 1781. Minute in War Office Journal (Vi) under this date: “A letter to the Governor, inclosing my memorandum to O. Clarke, a Bricklayer, with his answer; and informing that I can go no farther with him till I know the extent of the works intended. Clarke is to call again on Monday or Tuesday next. Informing that another man has broke out with the smallpox, which renders it suspicious that others may be infested and consequently (perhaps) the providing a fitter place to send the disordered to, than the one now used, necessary. And requesting to be informed in what manner and when he would wish the State officers to be informed that they are supernumeries.” Muter’s letter and the enclosed exchange of letters with Clarke have not been located.]
